ICJ_125_FrontierDispute_BEN_NER_2002-11-27_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE
DU DIFFÉREND FRONTALIER

(BÉNIN/NIGER)

ORDONNANCE DU 27 NOVEMBRE 2002

CONSTITUTION DE CHAMBRE

2002

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE FRONTIER DISPUTE

(BENIN/NIGER)

ORDER OF 27 NOVEMBER 2002

FORMATION OF CHAMBER
Mode officiel de citation:

Différend frontalier ( Bénin/Niger),
constitution de chambre, ordonnance du 27 novembre 2002,
C.J. Recueil 2002, p. 613

Official citation:
Frontier Dispute ( Benin/ Niger),

Formation of Chamber, Order of 27 November 2002,
LCS. Reports 2002, p. 613

 

N° de vente:
ISSN 0074-4441 Sales number 856
ISBN 92-1-070962-4

 

 

 
27 NOVEMBRE 2002

ORDONNANCE

DIFFÉREND FRONTALIER
(BÉNIN/NIGER)

CONSTITUTION DE CHAMBRE

FRONTIER DISPUTE
(BENIN/NIGER)

FORMATION OF CHAMBER

27 NOVEMBER 2002

ORDER
613

COUR INTERNATIONALE DE JUSTICE

2002 ANNÉE 2002
27 novembre
Rôle général
n° 125 27 novembre 2002
AFFAIRE
DU DIFFÉREND FRONTALIER
(BÉNIN/NIGER)
ORDONNANCE

CONSTITUTION DE CHAMBRE
FIXATION DE DÉLAIS

Présents : M. GUILLAUME, président; M. Sui, vice-président; MM. Opa,
RANJEVA, HERCZEGH, FLEISCHHAUER, KOROMA, VERESHCHE-
TIN, M Hiccins, MM. PARRA-ARANGUREN, KOOIIMANS,
REZEK, AL-KHASAWNEH, BUERGENTHAL, ELARABY, juges;
M. COUVREUR, greffier.

La Cour internationale de Justice,
Ainsi composée,
Après délibéré en chambre du conseil,

Vu les articles 26, paragraphes 2 et 3, 31 et 48 de son Statut et les ar-
ticles 17, 18, 31, 35, 44, paragraphes 1 et 2, 46, paragraphe 1, et 92, para-
graphe 1, de son Règlement,

Rend l'ordonnance suivante:

1. Considérant que, par lettre conjointe du 11 avril 2002 déposée au
Greffe de la Cour le 3 mai 2002, les ambassadeurs de la République du
Bénin et de la République du Niger ont transmis a la Cour une copie

4
614 DIFFÉREND FRONTALIER (ORDONNANCE 27 XI 02)

certifiée conforme d’un compromis signé le 15 juin 2001 et entré en
vigueur le 11 avril 2002, par lequel les gouvernements de ces deux Etats
sont convenus de soumettre à une chambre de la Cour un différend
concernant «la délimitation définitive de l’ensemble de leur frontière»;

2. Considérant que, par la lettre conjointe susmentionnée, le Gouver-
nement du Bénin a informé la Cour de la désignation de S. Exc. M. Kola-
wolé A. Idji comme agent et de S. Exc. M. Joseph H. Gnonlonfoun
comme coagent; et que, par cette méme lettre, le Gouvernement du Niger
a informé la Cour de la désignation de S. Exc. M™° Aichatou Mindaou-
dou comme agent et de S. Exc. M. Maty Elhadji Moussa comme coagent;

3. Considérant que l’article premier du compromis prévoit la saisine
d’une chambre devant être constituée en application du paragraphe 2 de
l’article 26 du Statut, ainsi que la désignation d’un juge ad hoc par cha-
cune des Parties, conformément à l’article 31 du Statut;

4. Considérant que, le 2 juillet 2002, les Parties, dûment consultées par
le président au sujet de la composition de la chambre en question, ont
indiqué qu’elles souhaitaient la formation d’une chambre de cinq
membres, dont les deux juges ad hoc à désigner par elles;

5. Considérant que, par lettre du 21 août 2002, l’agent adjoint du
Bénin a notifié à la Cour la désignation par son gouvernement de
M. Mohamed Bennouna pour siéger en qualité de juge ad hoc; et que,
par lettre du 11 septembre 2002, l’agent du Niger a notifié à la Cour la
désignation par son gouvernement de M. Mohammed Bedjaoui pour sié-
ger en qualité de juge ad hoc; et considérant qu'aucune des Parties n’a
élevé d’objection à la désignation du juge ad hoc faite par la Partie
adverse, et que la Cour elle-même n’en a vu aucune;

6. Considérant que le paragraphe 1 a) de l’article 3 du compromis
consacre l’accord des Parties pour que la procédure écrite commence par
le dépôt d’un mémoire par chacune d’elles au plus tard neuf mois après
Padoption par la Cour de l'ordonnance constituant la chambre;

La Cour,

A l’unanimité,

1. Décide d’accéder à la demande des Gouvernements de la Répu-
blique du Bénin et de la République du Niger tendant à former une
chambre spéciale de cinq juges pour connaître de la présente affaire;

2. Déclare que, le 27 novembre 2002, M. Guillaume, président, et
MM. Ranjeva et Kooijmans, juges, ont été élus pour former, avec les
juges ad hoc susmentionnés, la chambre qui connaîtra de l’affaire et qu’en

conséquence ladite chambre, dont la composition est indiquée ci-après,
est dûment constituée en vertu de la présente ordonnance:

M. Guillaume, président;
MM. Ranjeva,

Kooijmans, juges;
MM. Bedjaoui,

Bennouna, juges ad hoc;
615 DIFFÉREND FRONTALIER (ORDONNANCE 27 XI 02)

3. Fixe au 27 août 2003 la date d'expiration du délai pour le dépôt
d’un mémoire par chaque Partie;

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le vingt-sept novembre deux mille deux, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République du
Bénin et au Gouvernement de la République du Niger.

Le président,
(Signé) Gilbert GUILLAUME.

Le greffier,
(Signé) Philippe COUVREUR.

M. le juge ODA joint une déclaration à l'ordonnance.

(Paraphé) G.G.
(Paraphé) Ph.C.
